1. Conference on Biological Diversity - Nagoya 2010 (vote)
- Before the vote:
(FR) Mr President, I will be very brief. I should like to express through this short point of order both my admiration for the great musician Beethoven and my disapproval of the fact that we are regularly subjected to a European anthem which has disappeared into ...
(Protests)
(The President cut off the speaker)
(FR) Mr President, I am outraged by those statements.
(Applause)
Out of respect for freedom, peace and for what our citizens suffered, I simply request, if these gentlemen wish to be respectable and respected by myself, that they no longer accept the salary of an MEP, paid for by Europe.
(Applause)
Mr Gollnisch, I am a very nice and patient man. You do not have the floor. This is not a point of order. If you continue shouting, you will be taken out of this room politely.
(FR) Mr President, ladies and gentlemen, I would like to ask you to consider that the exact and original wording of paragraph 35 of the resolution, which is put to the vote and which stresses that corporate social responsibility should include biodiversity, is the French version, and that that should be the version used. Moreover, the word 'social', which has disappeared from the English version, should be reinserted and the version corrected.
(FR) Mr President, you invited us to vote for the original text of paragraph 16. However, there was a separate vote beforehand, and paragraph 16 was amended. There were two separate votes. Therefore, we voted for the original text but not for the amendment.
Mr President, before we take the final vote - and although I am very happy with the fact that we adopted Amendment 1 - I think that Ms Bélier of the Greens is right. In fact, you called out to vote on the original paragraph.
On the screens, we then saw that we voted on Amendment 1. To be fair to the Greens, I think we should take the vote on Amendment 1 again.
If Amendment 1 is adopted, the original paragraph falls.
It may have been because I speak Greek, which is not a particularly well-known language, and I speak it fast in order to help everyone here. I believe - I may be wrong - that I first put Amendment 1 to the vote by roll-call vote and that I then put to the vote ...
(Objections)
OK, I will trust the House. My guess is, if my recollection is correct, that Amendment 1 will be rejected and then the original text will be adopted, but I will do it.
I will go back to Amendment 1 by roll-call vote. The vote is open.
(Amendment 1 was adopted by roll-call vote)